                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CARLOS ROMERO BURNETT,                              Case No. 18-cv-03243-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER
                                                v.
                                   9
                                                                                            Re: Dkt. Nos. 12, 13
                                  10    DEBBIE ASUNCION,
                                                       Respondent.
                                  11

                                  12          Petitioner, a California prisoner, filed a pro se petition for a writ of habeas corpus pursuant
Northern District of California
 United States District Court




                                  13   to 28 U.S.C. § 2254. Respondent filed an answer and the Court is waiting for petitioner’s traverse.

                                  14   An attorney has filed a motion to be appointed by the Court for petitioner at public expense. The

                                  15   Sixth Amendment’s right to counsel does not apply in habeas corpus actions. Knaubert v.

                                  16   Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B) provides

                                  17   that in habeas cases, whenever “the court determines that the interests of justice so require”,

                                  18   representation may be provided for any financially eligible person. Petitioner has presented his

                                  19   claim adequately, and it is not particularly complex. The motion to appoint the attorney at public

                                  20   expense (Docket No. 12) is DENIED. However, the attorney is free to represent petitioner and

                                  21   file the appropriate motion of substitution. The motion for an extension to file a traverse (Docket

                                  22   No. 13) is GRANTED. Petitioner either pro se or through counsel may file the traverse by

                                  23   November 8, 2018.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 18, 2018

                                  26
                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
